from an order of the Family Court, Genesee County (Eric R. Adams, J.), entered March 21, 2003. The order, inter alia, committed respondent to the custody of the Commissioner of Mental Retardation and Developmental Disabilities for an initial period not to exceed one year.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Following its determination that respondent is an incapacitated person, Family Court found that there is probable cause to believe that he committed one of the felonies alleged in the juvenile delinquency petition, i.e., sodomy in the first degree (Penal Law former § 130.50 [3]; see Family Ct Act § 322.2 [5] [a]). Contrary to the contention of respondent, the court properly relied on his admissions, along with the testimony of the victim, in making that finding (see Family Ct Act § 325.2 [3]). Present—Green, J.P., Wisner, Scudder, Gorski and Lawton, JJ.